ICJ_176_RelocationEmbassyUSJerusalem_PSE_USA_2018-11-15_ORD_01_NA_00_FR.txt.                            COUR INTERNATIONALE DE JUSTICE


                             RECUEIL DES ARRÊTS,
                      AVIS CONSULTATIFS ET ORDONNANCES


                     TRANSFERT DE L’AMBASSADE
                     DES ÉTATS-UNIS À JÉRUSALEM
                      (PALESTINE c. ÉTATS-UNIS D’AMÉRIQUE)


                        ORDONNANCE DU 15 NOVEMBRE 2018




                                  2018
                           INTERNATIONAL COURT OF JUSTICE


                            REPORTS OF JUDGMENTS,
                         ADVISORY OPINIONS AND ORDERS


                   RELOCATION OF THE UNITED STATES
                        EMBASSY TO JERUSALEM
                     (PALESTINE v. UNITED STATES OF AMERICA)


                           ORDER OF 15 NOVEMBER 2018




4 CIJ1154.indb 1                                               20/06/19 09:21

                                            Mode officiel de citation :
                              Transfert de l’ambassade des Etats-Unis à Jérusalem
                                     (Palestine c. Etats-Unis d’Amérique),
                                       ordonnance du 15 novembre 2018,
                                           C.I.J. Recueil 2018, p. 708




                                               Official citation:
                             Relocation of the United States Embassy to Jerusalem
                                   (Palestine v. United States of America),
                                         Order of 15 November 2018,
                                          I.C.J. Reports 2018, p. 708




                                                                               1154
                                                                No de vente:
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-157353-4




4 CIJ1154.indb 2                                                                      20/06/19 09:21

                                                  15 NOVEMBRE 2018

                                                     ORDONNANCE




                        TRANSFERT DE L’AMBASSADE
                        DES ÉTATS-UNIS À JÉRUSALEM
                    (PALESTINE c. ÉTATS-UNIS D’AMÉRIQUE)




                     RELOCATION OF THE UNITED STATES
                          EMBASSY TO JERUSALEM
                   (PALESTINE v. UNITED STATES OF AMERICA)




                                                  15 NOVEMBER 2018

                                                      ORDER




4 CIJ1154.indb 3                                                     20/06/19 09:21

                    708 	




                                   COUR INTERNATIONALE DE JUSTICE


         2018
                                                   ANNÉE 2018
     15 novembre
     Rôle général                                15 novembre 2018
        no 176

                                TRANSFERT DE L’AMBASSADE
                                DES ÉTATS-UNIS À JÉRUSALEM
                                 (PALESTINE c. ÉTATS-UNIS D’AMÉRIQUE)




                                                 ORDONNANCE


                    Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                                Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                                M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
                                Crawford,     Gevorgian,     Salam,        Iwasawa,    juges ;
                                M. Couvreur, greffier.


                        La Cour internationale de Justice,
                       Ainsi composée,
                       Après délibéré en chambre du conseil,
                       Vu l’article 48 du Statut de la Cour et les articles 44, 48 et 79, para-
                    graphes 2 et 3, de son Règlement,
                       Vu la « Déclaration reconnaissant la juridiction de la Cour internatio-
                    nale de Justice » déposée par l’Etat de Palestine (­ci-après la « Palestine »)
                    le 4 juillet 2018, aux termes de laquelle, en application de la résolution 9
                    (1946) du Conseil de sécurité du 15 octobre 1946, adoptée par ce dernier
                    en vertu des pouvoirs que lui confère le paragraphe 2 de l’article 35 du
                    Statut de la Cour, la Palestine « accepte avec effet immédiat la juridiction
                    de la Cour internationale de Justice pour tous différends nés ou à naître
                    relevant de l’article premier du protocole de signature facultative à la
                    convention de Vienne sur les relations diplomatiques concernant le règle-
                    ment obligatoire des différends (1961), auquel l’Etat de Palestine a adhéré
                    le 22 mars 2018 »,

                    4




4 CIJ1154.indb 4                                                                                     20/06/19 09:21

                   709 	 transfert de l’ambassade des états-unis (ord. 15 XI 18)

                        Vu la requête enregistrée au Greffe de la Cour le 28 septembre 2018,
                    par laquelle la Palestine a introduit une instance contre les Etats‑Unis
                    d’Amérique (­ci-après les « Etats‑Unis ») à raison de violations alléguées de
                    la convention de Vienne sur les relations diplomatiques du 18 avril 1961
                    (­ci-après la « convention de Vienne ») ;
                        Considérant que, le jour même du dépôt de la requête, une copie certi-
                    fiée de ­celle-ci a été transmise aux Etats-Unis ;
                        Considérant que, dans sa requête, la Palestine entend fonder la compé-
                    tence de la Cour sur l’article premier du protocole de signature facultative
                    à la convention de Vienne sur les relations diplomatiques concernant le
                    règlement obligatoire des différends (­ci-après le « protocole de signature
                    facultative ») ;
                        Considérant que la Palestine a désigné S. Exc. M. Ammar Hijazi et
                    S. Exc. Mme Rawan Sulaiman comme, respectivement, agent et coagent
                    aux fins de l’affaire ; que les Etats-Unis ont été invités à désigner un agent
                    en l’affaire, conformément au paragraphe 2 de l’article 40 du Règlement
                   et qu’à ce jour ils n’en ont pas désigné ;
                        Considérant que, par une lettre datée du 11 octobre 2018, le greffier a
                   invité les représentants des Parties à prendre part à une réunion avec le
                   président de la Cour le 5 novembre 2018, conformément à l’article 31 du
                   Règlement, aux fins de permettre au président de se renseigner auprès de
                   ­celles-ci sur les questions de procédure en l’affaire ;
                        Considérant que, par une lettre en date du 2 novembre 2018, Mme Jennifer
                    G. Newstead, conseiller juridique du département d’Etat des Etats-Unis, a
                    informé la Cour que, le 13 mai 2014, comme suite à la « prétendue acces-
                    sion » du demandeur à la convention de Vienne, les Etats-Unis avaient
                    adressé au Secrétaire général de l’Organisation des Nations Unies une com-
                    munication dans laquelle ils déclaraient ne pas s’estimer liés par une rela-
                    tion conventionnelle avec le demandeur au titre de la convention de Vienne ;
                    qu’elle a ajouté que, le 1er mai 2018, comme suite à la « prétendue acces-
                    sion » du demandeur au protocole de signature facultative, les Etats‑Unis
                    avaient adressé au Secrétaire général de l’Organisation des Nations Unies
                    une communication similaire dans laquelle ils déclaraient ne pas s’estimer
                    liés par une relation conventionnelle avec le demandeur au titre du proto-
                    cole de signature facultative ; que, dans sa lettre, Mme Newstead a relevé
                    que le demandeur avait été au courant de ces communications avant de
                    soumettre sa requête à la Cour ; et qu’elle a conclu que, selon les Etats-
                    Unis, « il [était] manifeste que la Cour n’a[vait] pas compétence pour
                    connaître de la requête » et que l’affaire devait être rayée du rôle ;
                        Considérant que, par une lettre datée du même jour, Mme Newstead a
                    informé le Greffe que les Etats-Unis ne prendraient pas part à la réunion
                    que le président avait proposé de tenir le 5 novembre 2018 avec les repré-
                    sentants des Parties ;
                        Considérant que, le 5 novembre 2018, le président de la Cour a rencon-
                    tré les représentants de la Palestine ; que, lors de cette réunion, la Pales-

                   5




4 CIJ1154.indb 6                                                                                     20/06/19 09:21

                   710 	 transfert de l’ambassade des états-unis (ord. 15 XI 18)

                   tine a indiqué souhaiter que la Cour lui adjuge ses conclusions et a
                   exprimé une nette préférence pour la présentation d’un mémoire traitant
                   à la fois de la compétence de la Cour et du fond, au motif que ces deux
                   aspects étaient à son sens étroitement liés, en précisant qu’elle aurait
                   besoin d’un délai de six mois pour l’élaboration de ladite pièce ; que la
                   Palestine a ajouté que, dans l’hypothèse où la Cour prescrirait un premier
                   tour de procédure écrite consacré exclusivement à la question de sa com-
                   pétence, un délai de six mois serait pareillement nécessaire aux fins de
                   l’élaboration de sa pièce sur cette question ;
                      Considérant que, se référant au paragraphe 2 de l’article 79 de son
                   Règlement, la Cour estime que, dans les circonstances de l’espèce et eu
                   égard notamment au fait que, selon les Etats‑Unis, la Cour est manifeste-
                   ment dépourvue de compétence pour connaître de la requête de la Pales-
                   tine, il est nécessaire de régler en premier lieu les questions de sa compétence
                   et de la recevabilité de la requête, et qu’en conséquence il doit être statué
                   séparément, avant toute procédure sur le fond, sur ces questions ;
                      Considérant qu’il échet à la Cour d’être informée de tous les moyens de
                   fait et de droit sur lesquels les Parties se fondent en ce qui concerne sa
                   compétence et la recevabilité de la requête,
                     Décide que les pièces de la procédure écrite porteront d’abord sur les
                   questions de la compétence de la Cour et de la recevabilité de la requête ;

                     Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
                   pièces :
                     Pour le mémoire de l’Etat de Palestine, le 15 mai 2019 ;
                     Pour le contre‑mémoire des Etats‑Unis d’Amérique, le 15 novembre
                   2019 ;
                       Réserve la suite de la procédure.

                      Fait en français et en anglais, le texte français faisant foi, au Palais de
                   la Paix, à La Haye, le quinze novembre deux mille dix-huit, en trois exem-
                   plaires, dont l’un restera déposé aux archives de la Cour et les autres
                   seront transmis respectivement au Gouvernement de l’Etat de Palestine et
                   au Gouvernement des Etats‑Unis d’Amérique.

                                                                        Le président,
                                                           (Signé) Abdulqawi Ahmed Yusuf.
                                                                          Le greffier,
                                                             (Signé) Philippe Couvreur.




                   6




4 CIJ1154.indb 8                                                                                      20/06/19 09:21

